DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 and 9-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and claim 5 depend from claim 2 and recite second set time and third set time respectively.   Claim 9 and 10 (and corresponding dependent claim 11) depend from claim 7 and recite second set time and third set time respectively.   Claims 2 and 7 do not recite a first and second set time.  Claims 4, 5, 9 and 10 should be consistent.
Claim 7 recites wherein, in the determining of the image-off signal of the user, the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied and, a folding input of the CMS, or a vehicle stop state input.”  It is unclear what is required of claim 7 as there is an alternative.  Is the claim requiring only one of the three elements or is it requiring door lock input… and either folding input or vehicle stop input or is it only requiring one of the three as in corresponding claim 2?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyun et al (US 2020/0339049 and hereafter referred to as “Pyun”).
Regarding Claim 1,  Pyun discloses a device for controlling an operation of a side and rear view watching camera monitoring system (CMS), comprising: 
a camera configured to capture side and rear images of a vehicle (Page 2-3, paragraph 0027-0028; 
a display configured to display the side and rear images captured by the camera (Page 4, paragraph 0043); and 
a controller configured to determine an image-off signal of a user and turn the images of the display off when the image-off signal is applied, wherein the controller is configured to receive the image-off signal of the user (Page 4-5, paragraph 0041,0045-0049), 
maintain the display in an ON state for a preset time, and turn electric power of the display off (Page 4-5, paragraph 0041, 0045-0049).  
Regarding Claim 2, Pyun discloses all the limitations of Claim 1.  Pyun discloses wherein the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied, a folding input of the CMS, or a vehicle stop state input (Page 4-5, paragraph 0045-0049).  
Regarding Claim 3, Pyun discloses all the limitations of Claim 2.  Pyun discloses wherein wherein, when the door lock input of the vehicle wireless key is not present, the controller is configured to maintain the display in the ON state for a first set time, and when a door opening is applied within the first set time, the controller is configured to maintain the display in the ON state even after the first set time elapses (Paragraph 0024, 0026, 0040).  
Regarding Claim 5 and 10, Pyun discloses all the limitations of Claim 2 and 7.  Pyun discloses wherein, when the vehicle stop state input is present and a gear is shifted to a vehicle stop state, the controller is configured to switch the display to an OFF state after a third set time elapses (Paragraph 0040).  
Regarding Claim 6, Pyun disclose a method of controlling an operation of a side and rear view watching camera monitoring system (CMS), comprising: 14Attorney Docket No. 068268-745001US 
(Patent) determining, by a controller, an image-off signal of a user in an ON state of a display (Page 4-5, paragraph 0041, 0045-0049); 
when the image-off signal of the user is applied, maintaining, by the controller, the display in the ON state for a set time; switching, by the controller, the display to an OFF state after the set time elapses (Page 4-5, paragraph 0041, 0045-0049); and 
after the display is switched to the OFF state, determining, by the controller, whether an image-on signal of the user is input (Page 4-5, paragraph 0041, 0045-0049).  
Regarding Claim 7, Pyun discloses all the limitations of Claim 6.  Pyun discloses
wherein, in the determining of the image-off signal of the user, the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied and, a folding input of the CMS, or a vehicle stop state input (Page 4-5, paragraph 0041, 0045-0049).  It is unclear if all the three elements are required and it is interpreted in this rejection as only one element is required.  See 112 rejection above.

Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka (US 2020/0231104).
Regarding Claim 6, Takenaka discloses a method of controlling an operation of a side and rear view watching camera monitoring system (CMS), comprising: 14Attorney Docket No. 068268-745001US 
(Patent) determining, by a controller, an image-off signal of a user in an ON state of a display (Page 2, paragraph 0028-0029, Page 3, paragraph 0031); 
when the image-off signal of the user is applied, maintaining, by the controller, the display in the ON state for a set time (Page 2, paragraph 0028-0029, Page 3, paragraph 0031)
switching, by the controller, the display to an OFF state after the set time elapses (Page 2, paragraph 0028-0029, Page 3, paragraph 0031); and 
after the display is switched to the OFF state, determining, by the controller, whether an image-on signal of the user is input (Page 2, paragraph 0028-0029, Page 3, paragraph 0031).  
Regarding Claim 7, Takenaka discloses all the limitations of Claim 6.  Takenaka discloses wherein, in the determining of the image-off signal of the user, the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied and, a folding input of the CMS, or a vehicle stop state input (Page 2-3, paragraph 0025- 0031).    It is unclear if all the three elements are required and it is interpreted in this rejection as only one element is required.  See 112 rejection above.
Regarding Claim 8, Takenaka discloses all the limitations of Claim 7.  Takenaka discloses, wherein the switching of the display to the OFF state according to whether the door lock input of the vehicle wireless key is applied includes: in an ignition (IGN) OFF state, determining, by the controller, whether a door locking request of the vehicle wireless key is input; when the door locking request of the vehicle wireless key is not input, maintaining, by the controller, the display in an ON state for a first set time; determining, by the controller, whether a door opening is applied within the first set time; and when the door opening is not applied within the first set time, switching, by the controller, the display to the OFF state after the first set time elapses (Page 2-3, paragraph 0025- 0031, Figure 4, Figure 5).  
Regarding Claim 10, Takenaka discloses all the limitations of Claim 7.  Takenaka discloses wherein the switching of the display to the OFF state according to the vehicle stop state input includes: in an IGN ON state, determining, by the controller, whether a gear is switched to a vehicle stop state; and when the gear is switched to the vehicle stop state, switching, by the controller, the display to the OFF state after a third set time elapses (Paragraph 0025-0031).  
Regarding Claim 12, Takenaka discloses all the limitations of Claim 6.  Takenaka discloses wherein, in the determining whether the image-on signal of the user is input, after the display is switched to the OFF state, when an IGN ON request of the user, a door opening request, or a gear driving state change is applied, the display is switched to the ON state (Paragraph 0025-0031).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Takenaka (US 2020/0231104) in view of Kim et al (US 2022/0118912 and hereafter referred to as “Kim”).
Regarding Claim 1,  Takenaka discloses a device for controlling an operation of a side and rear view watching camera monitoring system (CMS), comprising: 
a camera configured to capture side and rear images of a vehicle (Page 1, paragraph 0019, Page 2, paragraph 0022, paragraph 0069); 
a display configured to display the side and rear images captured by the camera (Page 2, paragraph 0028); and 
a controller configured to determine an image-off signal of a user and turn the images of the display off when the image-off signal is applied, wherein the controller is configured to receive the i3mage-off signal of the user (Page 2, paragraph 0028-0029), 
maintain the display in an ON state for a preset time, and stopping the display (Page 2, paragraph 0028-0029, Page 3, paragraph 0031).  
Takenaka discloses reducing power consumption and stopping the display does not explicitly disclose turn electric power of the display off.  
Kim discloses turn electric power of the display off (Page 8, paragraph 0112).  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Takenaka to include the missing limitation as taught by Kim in order to conserve power of the camera and display. 
Regarding Claim 2, Takenaka and Kim disclose all the limitations of Claim 1.  Takenaka discloses wherein the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied, a folding input of the CMS, or a vehicle stop state input (Page 3, paragraph 0031).  Kim discloses  wherein the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied, a folding input of the CMS, or a vehicle stop state input (Page 8, paragraph 0111-0112).  Same motivation as above.
Regarding Claim 3, Takenaka and Kim disclose all the limitations of Claim 2. Takenaka discloses wherein, when the door lock input of the vehicle wireless key is not present, the controller is configured to maintain the display in the ON state for a first set time, and when a door opening is applied within the first set time, the controller is configured to maintain the display in the ON state even after the first set time elapses (Paragraph 0025-0031, Figure 5, S18).  
Regarding Claim 4, Takenaka and Kim disclose all the limitations of Claim 2.  It is noted that claim 2 is in the alternative.   However the examiner is providing a prior art rejection. Takenaka discloses stopping the display the controller is configured to switch the display to an OFF state after a second set time elapses (paragraph 0025-0031, Figure 4, Figure 5).  Takenaka does not disclose the folding input of the CMS which switches the display off.  Kim discloses  wherein, when the folding input of the CMS is present, the controller is configured to switch the display to an OFF state (paragraph 0111-0112).  Same motivation as above.
Regarding Claim 5, Takenaka and Kim disclose all the limitations of Claim 2.  Takenaka discloses wherein, when the vehicle stop state input is present and a gear is shifted to a vehicle stop state, the controller is configured to switch the display to an OFF state after a third set time elapses (Paragraph 0025-0031).  
Regarding Claim 9, Takenaka and Kim disclose all the limitations of Claim 7.   It is noted that claim 7 is in the alternative.   However the examiner is providing a prior art rejection. Takenaka discloses wherein, in the determining of the image-off signal of the user, the image-off signal of the user includes whether a door lock input of a vehicle wireless key is applied and, a folding input of the CMS, or a vehicle stop state input (Page 2-3, paragraph 0025-0031).  Takenaka discloses stopping the display the controller is configured to switch the display to an OFF state after a second set time elapses (paragraph 0025-0031, Figure 4, Figure 5).  Takenaka does not disclose the folding input of the CMS which switches the display off. Takenaka is silent on the folding input of the CMS.   Kim discloses  wherein the image-off signal of the user includes a folding input of the CMS (Page 8, paragraph 0111-0112).    Kim discloses  wherein, when the folding input of the CMS is present, the controller is configured to switch the display to an OFF state (paragraph 0111-0112).  Same motivation as above.  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Takenaka to include the missing limitation as taught by Kim in order to conserve power of the camera and display. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Takenaka in view of Meng et al (US 2021/0409071 and hereafter referred to as “Meng”).
Regarding Claim 11, Takenaka discloses all the limitations of Claim 107.  Takenaka discloses switching of the display to the OFF state.  Meng discloses , wherein the switching of the display to the OFF state further includes displaying, by the controller, a message indicating the display being switched to the OFF state (paragraph 0065).   Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Takenaka to include the missing limitation as taught by Meng in order to notify the display to enter into a dormant state (paragraph 0065) as disclosed by Meng.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



July 1, 2022